                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 03, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

QUIRINO TORRES JR.,                          §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:19-CV-278
                                             §
BEE COUNTY JAIL, et al,                      §
                                             §
        Defendants.                          §

                     ORDER ADOPTING MEMORANDUM AND
                     RECOMMENDATION TO DISMISS CASE

       On December 30, 2019, United States Magistrate Judge B. Janice Ellington issued

her “Memorandum and Recommendation to Dismiss Case” (D.E. 10). Plaintiff was

provided proper notice of, and opportunity to object to, the Magistrate Judge’s

Memorandum and Recommendation. FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1);

General Order No. 2002-13. No objections have been filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 10), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge. Accordingly, the complaint (D.E. 1) is
1/2
DISMISSED.      It is further ORDERED that this dismissal count as a “strike” for

purposes of 28 U.S.C. § 1915(g) and that the Clerk of Court forward a copy of this Order

and the underlying Memorandum and Recommendation to the Manager of the Three

Strikes List for the Southern District of Texas at Three_Strikes@txs.uscourts.gov.

      ORDERED this 3rd day of February, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
